
	
		II
		112th CONGRESS
		1st Session
		S. 1691
		IN THE SENATE OF THE UNITED STATES
		
			October 12, 2011
			Mr. Begich (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  update certain procedures applicable to commerce in firearms and remove certain
		  Federal restrictions on interstate firearms transactions.
	
	
		1.Short titleThis Act may be cited as the
			 Firearms Interstate Commerce Reform
			 Act.
		2.Authority to
			 conduct interstate firearms transactions
			(a)Firearms
			 dispositionsSection 922(b)(3)(A) of title 18, United States
			 Code, is amended—
				(1)by striking rifle or shotgun
			 and inserting firearm;
				(2)by striking located and
			 inserting located or temporarily located; and
				(3)by striking
			 both such States and inserting the State in which the
			 transfer is conducted and the State of residence of the
			 transferee.
				(b)Dealer
			 locationSection 923 of such title is amended—
				(1)in subsection
			 (j)—
					(A)in the first
			 sentence, by striking , and such location is in the State which is
			 specified on the license; and
					(B)in the last
			 sentence—
						(i)by
			 inserting transfer, after sell,; and
						(ii)by
			 striking all that follows Act and inserting a period; and
						(2)by adding at the
			 end the following:
					
						(m)Nothing in this chapter shall be construed
				to prohibit the sale, transfer, delivery, or other disposition of a firearm or
				ammunition—
							(1)by a person licensed under this chapter to
				another person so licensed, at any location in any State; or
							(2)by a licensed importer, licensed
				manufacturer, or licensed dealer to a person not licensed under this chapter,
				at a temporary location described in subsection (j) in any
				State.
							.
				(c)Residence of
			 united states officersSection 921 of such title is amended by
			 striking subsection (b) and inserting the following:
				
					(b)For purposes of this chapter:
						(1)A member of the Armed Forces on active duty
				is a resident of—
							(A)the State in which
				the member maintains legal residence;
							(B)the State in which
				the permanent duty station of the member is located; and
							(C)the State in which
				the member maintains a place of abode from which the member commutes each day
				to the permanent duty station.
							(2)An officer or employee of the United States
				(other than a member of the Armed Forces) stationed outside the United States
				for a period exceeding one year is a resident of the State in which the member
				maintains legal
				residence.
						.
			
